February 11, 2011

Brandi L. Roberts
9975 Fox Meadow Road
San Diego, California 92127

Dear Brandi:

ADVENTRX Pharmaceuticals, Inc. (the “Company”) is pleased to offer you full-time
employment on the terms and conditions stated in this letter agreement. We would
employ you as Vice President, Finance reporting to Patrick Keran, President and
Chief Operating Officer. You acknowledge that, in this position, you would or
may become a “Section 16 reporting person,” which means the Company would be
required to disclose certain personal information about you in its filings with
the U.S. Securities and Exchange Commission and its other public disclosures,
and you agree and consent to the Company’s disclosure of such information. Your
responsibilities would include the following:



    Position Responsibilities:



•   Managing all corporate financial functions including general accounting,
internal and external reporting, financial controls, planning, budgeting, and
forecasting.



•   Establishing short term and long term revenue growth potential and
profitability parameters in conjunction with corporate and management
objectives.



•   Determining short- and long-term financing requirements for operations.



•   Establishing and maintaining accounting policies, procedures and internal
controls in accordance with US GAAP and SEC rules and regulations.



•   Performing financial modeling and projections, including cost-benefit
analysis, pro-forma P&Ls, balance sheet and cash flows.



•   Preparing and reviewing monthly and quarterly consolidated statements,
presenting operating results and budget variations/reconciliations to Executive
Management and the Board of Directors (or a committee thereof).



•   Managing the cash flow position of the Company.



•   Preparing and updating the annual budget, long-term business plans, and
on-going re-forecasts and projections.



•   Assessing accounting and operational systems/policies to safeguard assets
and ensure financial information is accurately and timely presented.



•   Coordinating with the Company’s independent accounting and legal firms on
financial and SOX audits, tax matters, and SEC filings.



•   Working with the Company’s outside auditors to provide supporting
documentation and information.



•   Overseeing and directing the preparation and issuance of the Company’s
annual report, as applicable.



•   Providing financial analyses for press releases, Board meeting packages and
investor packages.



•   Supporting the Company’s efforts to secure additional financing.



•   Tracking and analyzing new rules and regulations related to financial
reporting and consolidations.



•   Performing other duties as required.



    General Responsibilities:



•   Operating to the highest ethical and moral standards.



•   Complying with the Company’s policies and procedures.



•   Adhering to quality standards set by regulations, and the Company’s policies
and procedures.



•   Communicating effectively with supervisors, colleagues and subordinates.



•   Committing to team effort and willingness to assist in unrelated job areas
when called upon.



•   Providing administrative leadership and knowledge-based expertise in related
areas that can be applied to meeting strategic goals.



•   Traveling as needed.

Your initial annual base salary would be $220,000, less payroll deductions and
withholding, which would be payable in accordance with our payroll policies.

We would recommend to our Board of Directors (or a committee thereof) that you
be granted an incentive stock option (to the maximum extent permitted by law and
a nonstatutory stock option with respect to any remaining shares) to purchase
85,000 shares of our common stock under our 2008 Omnibus Incentive Plan. While
the final vesting schedule will be determined by our Board of Directors (or a
committee thereof), it is expected that this option would vest monthly over 4
years, except that no shares would vest for one year, at which time 25% of the
shares would vest. We expect that this option would be granted around the time
of our 2011 meeting of stockholders. Your eligibility to receive this option is
subject to your accepting E*TRADE Financial Corporate Services, Inc. (or an
affiliate) (“E*TRADE”), on such terms and conditions (including brokerage
commissions) as E*TRADE makes available from time to time or that the Company
has or may negotiate in the future, as your exclusive broker for all options and
other securities that may be granted to you by the Company from time to time.
This requirement may not be applicable if you are a “Section 16 reporting
person.”

You will be eligible for an incentive award, the target amount of which will be
25% of base salary earned, based on the Company’s achievement of corporate goals
determined from time to time by our Board of Directors (or a committee thereof)
and/or your achievement of personal goals determined from time to time by you
and Mr. Keran. In the event the Company adopts a short-term incentive/bonus plan
in the future, subject to the foregoing, this incentive award will be granted
subject to, but you would otherwise participate as set forth in, such plan on
the same terms and conditions generally applicable to other similarly situated
employees of the Company.

As our employee, you would be entitled to participate in our employee benefit
programs, including our medical, dental, life insurance and 401(k) programs, on
the same terms as our other full-time employees. These programs, as well as
other employee benefits and policies, are described in further detail in our
Policies and Procedures Manual. We reserve the right to modify or amend at our
sole discretion the terms of any and all employee benefit programs from time to
time without advance notice to our employees. Notwithstanding our employee
vacation policy set forth in the Policies and Procedures Manual, you would be
entitled to 20 vacation days per year, which would accrue in accordance with our
general vacation accrual policy, including any maximum accrual limits set forth
therein.

Your employment with us would be “at will” and not for a specified term. We make
no express or implied commitment that your employment will have a minimum or
fixed term, that we may take adverse employment action only for cause or that
your employment is terminable only for cause. We may terminate your employment
with or without cause and with or without advance notice at any time and for any
reason. Any contrary representations or agreements that may have been made to
you are superseded by this letter agreement. The at-will nature of your
employment described in this letter agreement shall constitute the entire
agreement between you and ADVENTRX concerning the nature and duration of your
employment. Although your job duties, title and compensation and benefits may
change over time, the at-will nature of your employment with us can only be
changed in a written agreement signed by you and our Chief Executive Officer or
President.

Our proprietary rights and confidential information are among our most important
assets. In addition to signing this letter agreement, as a condition to your
employment you must also sign the Confidential Information, Non-Solicitation and
Invention Assignment Agreement for Employees presented to you concurrently
herewith (the “Company Confidentiality Agreement”). As more fully described in
the Company Confidentiality Agreement, we require that, in the course of your
employment with us, you not use or disclose to us any confidential information,
including trade secrets, of any former employer or other person to whom you have
an obligation of confidentiality. Rather, you will be expected to use only that
information which is generally known and used by persons with training and
experience comparable to your own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by us. During our discussions about your proposed job duties, you
assured us that you would be able to perform those duties within the guidelines
just described. Accordingly, you further agree that you will not bring on to our
premises any unpublished documents or property belonging to any former employer
or other person to whom you have an obligation of confidentiality.

In addition, as an employee, we require that you comply with all of our policies
and procedures, including, without limitation, our Policies and Procedures
Manual, Code of Business Conduct and Ethics and our Insider Trading and
Disclosure Policy, copies of which will, at your request, be provided to you
prior to your beginning work with us. You may be required to sign certain
documents acknowledging your receipt and understanding of these and other
documents. Violation of any or our policies or procedures would be cause for
disciplinary action including termination.

Your employment with us is also conditioned upon your ability to provide
adequate documentation of your legal right to work in the United States, as well
as educational credentials, and successful completion of our reference checking
process. If you make any misrepresentations to us or omit to state a material
fact necessary in order to make another statement made not misleading, we may
void this letter agreement or, if you are already employed, terminate your
employment.

This letter agreement and documents attached hereto, if any, or referenced
herein shall be governed pursuant to the laws of the State of California as
applied to agreements between California residents entered into to be performed
entirely within California.

If any portion of this letter agreement shall, for any reason, be held invalid
or unenforceable, or contrary to public policy or any law, the remainder of this
letter agreement shall not be affected by such invalidity or unenforceability,
but shall remain in full force and effect, as if the invalid or unenforceable
term or portion thereof had not existed within this letter agreement.

If you accept the terms and conditions set forth in this letter agreement, we
would like you to begin work with us immediately following our filing of our
annual report on Form 10-K, which we expect to occur shortly following March 8,
2011. I look forward to you joining us and being an integral and important part
of our team. Please sign below to accept the terms and conditions set forth
herein and return the fully executed letter to me by February 18, 2011. You
should keep one copy of this letter agreement for your own records.

Sincerely,

     
ADVENTRX Pharmaceuticals, Inc.
  ACCEPTED AND AGREED:
/s/ Patrick Keran
  /s/ Brandi L. Roberts
 
   
Patrick Keran
President and Chief Operating Officer
  Brandi L. Roberts

Date: 2/14/11
 
   

